IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,461 & AP-76,462




EX PARTE BILLY JOE MCGOWAN, JR., Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 2010-0000015M-CR & 2010-0000039M-CR 
IN THE 97TH JUDICIAL DISTRICT COURT
FROM MONTAGUE COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two counts
of manufacture of a controlled substance pursuant to a plea agreement and was sentenced to thirty-five years’ imprisonment on each count. He did not appeal convictions. 
            Applicant contends, among other things, that his pleas were involuntary. The trial court made
findings of fact and conclusions of law and recommended that we set aside Applicant’s judgments
of conviction.  
            Relief is granted. The judgments in cause numbers 2010-0000015M-CR and
2010-0000039M-CR in the 97th Judicial District Court of Montague County are set aside, and
Applicant is remanded to the custody of the sheriff of Montague County to answer the charges as set
out in the indictments.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: December 8, 2010
Do Not Publish